DETAILED ACTION
Status of the Claims
Claims 1, 5, 8-10, 14-16, 20, 22, 44-46, 63-66, 70, and 80-81 are currently pending.
Claims 66, 70, and 80-81 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1, 5, 8-10, 14-16, 20, 22, 44-46, and 63-65 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 1, 5, 8-10, 14-16, 20, 22, 44-46, and 63-65) in the reply filed on 08/24/2022 is acknowledged.
Claims 66, 70, and 80-81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/24/2022.

Claim Interpretation
Claim 1 recites a ubiquitin variant (Ubv) polypeptide comprising one or more amino acid substitution(s) in one or more region(s) of a ubiquitin polypeptide defined in SEQ ID NO: 1, wherein the region(s) is/are selected from the group consisting of region 1 (X2-X14 of SEQ ID NO:1), region 2 (X42-X49 of SEQ ID NO: 1), and region 3 (X62-X78 of SEQ ID NO:1).  SEQ ID NO: 1 is a defined sequence of 76-78 amino acids, wherein residues 77 and 78 are each either glycine or absent, resulting in three possible alternatives: residues 1-76 followed by 0, 1, or 2 glycine residues at the carboxyl terminus.  It is noted that in claim 1, all X alternatives recited in the claim include the corresponding amino acid in SEQ ID NO: 1 and at least one other amino acid.  Furthermore, the claim specifically states that “the sequence of said Ubv polypeptide does not consist of SEQ ID NO: 1.”  Still further, the claim includes “or a fragment thereof”, referring to the Ubv, defined above.  Such fragments can reasonably be formed by deleting any number of amino acids from either termini and/or from the internal of the protein sequence.  Support for this is found in the published application (US 2020/0277346 A1), which states in para [0060] that “the invention includes fragments of the UbVs (and variants thereof) described herein. Such fragments include, for example, a UbV (or variant thereof) having 1-30 (e.g., 2-25, 4-30, or 5-10) amino acids deleted from either or both ends of the UbV (or variant thereof). Internal deletions are also included in the invention.”  Furthermore, the claim language uses the transitional phrase “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, as stated in MPEP 2111.03.  This reasonably allows for addition of any number and any type of amino acid(s) anywhere in the polypeptide.  This is also supported in the specification in para [0060] of the published application (US 2020/0277346 A1), which states “[t]he invention includes polypeptides that comprise the sequences of the UbVs described herein, in addition to other sequences. Thus, for example, the invention includes fusion proteins comprising the UbVs (and variants thereof) described herein (e.g., fusions with GST, His, Flag, or Myc tags).”  Therefore, the only concrete claim limitation imposed on the Ubv polypeptide is that it cannot consist of SEQ ID NO: 1 (which actually consists of three possible sequences, discussed above).  Accordingly, the claim is being interpreted to encompass an essentially infinite number of amino acid sequences.  

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8-10, 14-16, 20, 22, 44-46, and 63-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
As per MPEP 2163(I), "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).  "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
As per MPEP 2163(II)(2), prior to determining whether the disclosure provides adequate written description for the claimed subject matter, the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides support for the various features of the claimed invention. The disclosure of an element may be critical where those of ordinary skill in the art would require it to understand that applicant was in possession of the invention. Compare Rasmussen, 650 F.2d at 1215, 211 USPQ at 327 ("one skilled in the art who read Rasmussen’s specification would understand that it is unimportant how the layers are adhered, so long as they are adhered") (emphasis in original). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)) and should include a determination of the field of the invention and the level of skill and knowledge in the art. For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.
As per MPEP 2163.02, the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
Finally, MPEP 2163.04 describes the burden on the examiner with regard to the Written Description requirement, stating that in rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion.  These findings should:
(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 
	Claim 1 recites a ubiquitin variant (Ubv) comprising one or more of the recited amino acid substitutions relative to SEQ ID NO: 1 or a fragment thereof, as detailed in the CLAIM INTERPRETATION section, above.  However, since there is no upper limit on the number or type of substitutions (including additions and deletions) relative to a reference sequence due to at least the use of the transitional phrase “comprising” and guidance from the specification, the scope of the claim essentially encompasses any amino acid sequence and of any length (except for those consisting of SEQ ID NO: 1).  Therefore, the claimed genus of amino acid sequences is infinite, and it is not reasonable that anyone could reasonably be in possession of an infinite number of sequences. Since claims 5, 8-10, 14-16, 20, 22, and 44-46 depend from claim 1, they also comprise an infinite number of sequences and are similarly rejected.  Claims 63-66 recite nucleic acid molecule(s) or host cells that encode for the Ubv variants, and given the redundancy of the codon code for encoding protein, the number of nucleic acid molecules would similarly be infinite and the claims are therefore similarly rejected.  There are several possible solutions to overcome this rejection, and might include persuasive arguments against the examiner’s interpretation, limiting the size of the Ubv polypeptide and/or the percent sequence homology to a reference sequence.  Other solutions are likely possible.  
Claims 5, 8, 14, 20, and 44 limit the Ubv polypeptides of claim 1 to subsets or genera based on their abilities to bind NEDD4L (NL), ITCH (IT), SMURF2 (S2), WWP2 (P2), and HACE1 (HA), respectively.  In each case, claims 5, 8, 14, 20, and 44 each identify genera of a larger genus of claimed Ubv polypeptides functionally by their ability to bind specific E3 HECT ligases.  Specifically, claim 1 recites a ubiquitin variant (Ubv) polypeptide comprising one or more substitutions in one or more regions of SEQ ID NO: 1 and explicitly recites some 1028 possible permutations of SEQ ID NO: 1 (i.e. substitutions at 1-29 positions explicitly claimed), not including substitutions at the remaining X positions (e.g. recited as optional), as well as additions (tags, etc. as discussed in the specification) and deletions (e.g. “fragment thereof”) which are all encompassed by the claim.  Claims 5, 8, 14, 20, and 44 further limit this sequence space to only variants that bind to NEDD4L, ITCH, SMURF2, WWP2, and HACE1, respectively.  However, it is noted that the disclosure lists only a very few (e.g. in Table 1) variants which bind to said proteins, not nearly enough to reasonably constitute a representative number of species.  Rather, it appears that the genera are ultimately defined by their functional characteristics (i.e. ability to bind various HECT E3 ligases), however, there is virtually no disclosed or known correlation between Ubv structure (as implied or defined by sequence) and function (ability to bind the recited HECT E3 ligases), save a few references that describe how wild-type ubiquitin binds some E3 ligases (e.g. pages 23-25 of the specification) and a few comments regarding some properties of Ubv binding (e.g. “UbV binding was mediated by a surface including the classic protein interacting hydrophobic patch (positions 8, 44, 68 and 70)” as per page 23).  In other words, given this limited extent of information, one of ordinary skill of the art would not reasonably be able to envision members of the genus of claim 1 that are encompassed by the claims 5, 8, 14, 20, and 44, that is, those able to bind to the recited HECT E3 ligases.  

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Sidhu et al.
Claims 1, 9, and 63-65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sidhu et al. (U.S. PGPub 2013/0225436 A1).  
Regarding claims 1 and 9, Sidhu teaches a ubiquitin variant polypeptide that is at least 90% identical to SEQ ID NO: 11 (e.g. SEQ ID NO: 88 of Sidhu, which is 90.2% identical, having 72 matches and 6 mismatches).
Regarding claims 63-65, Sidhu teaches the corresponding nucleic acid(s), expression vector(s), and host cell(s) (e.g. see para [0024] of Sidhu).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10,618,942 B2
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. patent 10,618,942 B2 (the ‘942 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘942 patent would either anticipate or render obvious the present claim due to their overlap of scope.
Regarding present claim 1, the ‘942 patent discloses Ubv polypeptides that read on the presently claimed Ubv polypeptides (e.g. claim 1 of the ‘942 patent).
Regarding claim 63, the ‘942 patent discloses nucleic acids that encode for the Ubv polypeptide (e.g. claim 7 of the ‘942 patent).

16/846,671
Claims 1 and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 16/846,671 (the ‘671 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘671 application would either anticipate or render obvious the present claims due to their overlap of scope.
Regarding present claim 1, the ‘671 application discloses Ubv polypeptides that read on the presently claimed Ubv polypeptides (e.g. claim 1 of the ‘671 application).
Regarding claim 63, the ‘942 patent discloses nucleic acids that encode for the presently claimed Ubv polypeptide (e.g. claim 16 of the ‘671 application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10,618,943 B2
Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. patent 10,618,943 B2 (the ‘943 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘943 patent would either anticipate or render obvious the present claims due to their overlap of scope.
Regarding present claim 1, the ‘943 patent discloses Ubv polypeptides that read on the presently claimed Ubv polypeptides (e.g. claim 1 of the ‘943 patent).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639